Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022, has been entered.


Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 17006176 filed on April 22, 2022. Claims 1-6 and 8-21 were pending in the Application. Claims 1, 2, 4, and 8 have been amended. No new claims have been added. No new claims have been canceled. Claim 7 remains canceled, without prejudice, and claims 10-20 remain withdrawn. Claim 1 is the independent claim, the remaining claims depend, directly or indirectly, on claim 1. Thus, claims 1-6, 8-9, and 21 are currently pending.


Response to Arguments



In the context of 35 U.S.C. § 101, Applicant submits that, although Applicant does not necessarily agree claims 1-6, 8-9, and 21 remain rejected under 35 U.S.C. § 101 as allegedly not directed to statutory subject matter, solely in an effort to expedite prosecution, Applicant has amended independent claim 1. Amended claim 1 recites that the request is received from an Internet Protocol ("IP") address" and "authenticating, by an authentication layer, the supplier application by verifying that the IP address for the supplier application is a registered IP address." This authentication - which relies on the IP address received with the request - is not a mental process, and these additional elements integrate any alleged abstract idea into a practical application. They do not merely link the alleged abstract idea to a field of use. Rather, the authentication of the supplier application based on the IP address is can only be performed by the computer, and is a central part of the computer-based process.
Further, the additional elements also recite significantly more than the alleged abstract idea. For example, the authentication elements do more than just use computer technology; the alleged mental process of aggregating filtered supplier information for graphical presentation does not contemplate authentication based on a received IP address. Thus, when viewed as an ordered combination, the claim limitations amount to significantly more than an abstract idea, and Applicant respectfully requests that this rejection be withdrawn.
Examiner has considered these arguments and is not persuaded. Examiner notes that MPEP § 2106.04(a) recites that the enumerated groupings of abstract ideas are defined as: 
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). 
Examiner notes that in Final Rejection Office Action dated January 24, 2022, paragraphs 9-15, in the context of the 35 U.S.C. §101 rejection, Examiner asserted that the abstract idea of “aggregating filtered supplier information for graphical presentation” was grouped under “Mental Processes.” 
Examiner notes that claim 1 recites the method steps of “receiving, from a supplier representative for a supplier and using a supplier application …, a request for restricted supplier information, wherein the restricted supplier information is restricted to being provided to the supplier, wherein the request is received …; authenticating, …, the supplier application …; identifying … the restricted supplier information; retrieving the restricted supplier information …; aggregating the restricted supplier information; determining an entitlement for the supplier representative; and graphically presenting the restricted supplier information on the supplier application according to the entitlement for the supplier representative”, which then is grouped under “Mental Processes” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Examiner further notes the additional elements of the claims such as “a supplier electronic device”, “an Internet Protocol (IP) address”, “an authentication layer”, and “a plurality of systems” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use, and does not result in a technical improvement. The additional elements also do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “aggregating filtered supplier information for graphical presentation.” 
Finally, Examiner notes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “aggregating filtered supplier information for graphical presentation” using computer technology (e.g., “an Internet Protocol (IP) address”, “a supplier electronic device”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself.
Hence, claims 1-6, 8-9, and 21 are not patent eligible under 35 U.S.C. § 101, and Examiner maintains the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 112(a), New Matter Situations, for paragraphs 17-18 of the Final Rejection Office Action dated January 24, 2022, Applicant arguments are persuasive to overcome the rejections under 35 U.S.C. § 112(a), New Matter Situations. Therefore, Examiner hereby rescinds the rejections under 35 U.S.C. § 112(a), New Matter Situations, for paragraphs 17-18 of the Final Rejection Office Action dated January 24, 2022.
In the context of 35 U.S.C. § 112(a), New Matter Situations, for paragraph 19 of the Final Rejection Office Action dated January 24, 2022, Applicant adequately amended to overcome the rejection under 35 U.S.C. § 112(a), New Matter Situations. Therefore, Examiner hereby rescinds the rejection under 35 U.S.C. § 112(a), New Matter Situations, for paragraph 19 of the Final Rejection Office Action dated January 24, 2022.
In the context of 35 U.S.C. § 112(a), Lack of Algorithm, which Examiner notes should have been under Written Description, for paragraphs 20-22 of the Final Rejection Office Action dated January 24, 2022, Applicant arguments are persuasive to overcome the rejections under 35 U.S.C. § 112(a), Lack of Algorithm, therefore, Examiner hereby rescinds the rejections under 35 U.S.C. § 112(a), Lack of Algorithm, for paragraphs 20-22 of the Final Rejection Office Action dated January 24, 2022.
In the context of 35 U.S.C. § 112(b), Unclear Scope, for paragraphs 24-27 of the Final Rejection Office Action dated January 24, 2022, Applicant has adequately amended to overcome the rejections under 35 U.S.C. § 112(b), Unclear Scope, therefore, Examiner hereby rescinds the rejections under 35 U.S.C. § 112(b), Unclear Scope, for paragraphs 24-27 of the Final Rejection Office Action dated January 24, 2022.
In the context of 35 U.S.C. § 103, Applicant submits that the Office Action has failed to establish a prima facie case of obviousness. Without conceding that the proposed combination of Fouraker and Hoffman is proper, Applicant respectfully submits that the proposed combination fails to disclose all elements of amended claim 1. Applicant respectfully submits that Fouraker does not disclose "receiving, from a supplier representative for a supplier and using a supplier application executed by a supplier electronic device, a request for restricted supplier information, wherein the restricted supplier information is restricted to being provided to the supplier." Instead, Fouraker does not disclose any such information. Notably, none of the cited paragraphs disclose that any information is restricted supplier information, let alone information that is restricted to being provided to the supplier. And, importantly, paragraph 0279 discloses the network supply chain management framework receiving a request for processed data, but there is no disclosure that this is for the restricted supplier information. Therefore, Fouraker fails to disclose this element.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1 is not patentable. Claim 1 stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Viets et al (US 6357010 B1) now applying to the applicable amended sections for claim 1. 
In the context of 35 U.S.C. § 103, Applicant submits that nor does Fouraker disclose "authenticating, by an authentication layer, the supplier application by verifying that the IP address for the supplier application is a registered IP address." Notably, Fouraker does not mention authentication of a supplier application based on the IP address of the supplier application. Therefore, Fouraker fails to disclose this element. Hoffman does not cure these deficiencies. 
Therefore, because the proposed combination of Fouraker and Hoffman fail to disclose all elements of independent claim 1, Applicant respectfully requests that the rejection of independent claim 1, and of all claims dependent thereon, be withdrawn.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1 is not patentable. Claim 1 stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Viets et al (US 6357010 B1) now applying to the applicable amended sections for claim 1. 
Therefore, the amended claim 1 stands rejected under 35 U.S.C. § 103. Claims 2-6, 8-9, and 21, which depend on claim 1, stand rejected under 35 U.S.C. § 103.


Claim Interpretation – Intended Use
Regarding claim 1, Examiner notes that the following limitation: “receiving, … the restricted supplier information is restricted to being provided to the supplier …” is an intended use of “the restricted supplier information”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C). 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.













Claims 1-6, 8-9, and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-6, 8-9, and 21 are directed to “a method for providing supplier-requested information.” Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-6, 8-9, and 21 are directed to the abstract idea of “authenticating supplier information for controlled access,” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic practices or principles” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receiving, from a supplier representative for a supplier and using a supplier application …, a request for restricted supplier information, wherein the restricted supplier information is restricted to being provided to the supplier, wherein the request is received …; authenticating, …, the supplier application …; identifying … the restricted supplier information; retrieving the restricted supplier information …; aggregating the restricted supplier information; determining an entitlement for the supplier representative; and graphically presenting the restricted supplier information on the supplier application according to the entitlement for the supplier representative.” Accordingly, the claim recites an abstract idea of “authenticating supplier information for controlled access.” (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a supplier electronic device”, “an Internet Protocol (IP) address”, “an authentication layer”, and “a plurality of systems”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “authenticating supplier information for controlled access.” 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “authenticating supplier information for controlled access” using computer technology (e.g., “an Internet Protocol (IP) address”, “a supplier electronic device”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, “authenticating supplier information for controlled access”, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Dependent claims 2-6, 8-9, and 21, which depend solely from claim 1, do not remedy the deficiencies of independent claim 1, and are rejected accordingly. The dependent claims further refine the abstract idea, “authenticating supplier information for controlled access” of the independent claims. The dependent claims do not recite any additional elements, which when analyzed individually and as an ordered combination with the other dependent claims do not amount to significantly more. Claims 2-6, 8-9, and 21, further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “authenticating supplier information for controlled access.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “authenticating supplier information for controlled access.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 1-6, 8-9, and 21 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, and 21 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
Claim 1 recites “receiving, …, wherein the restricted supplier information is restricted to being provided to the suppler …;” The specification lacks sufficient detail such that one of ordinary skill in the art would not understand how the inventor intends the function “is restricted” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, and 21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Unclear Scope
Claim 1 recites “receiving, from a supplier …; … identifying a plurality …; retrieving the restricted …; aggregating the restricted …; determining an entitlement …; graphically presenting the restricted …” The claim is silent as to what performs the “receiving, identifying, retrieving, aggregating, determining, and presenting” steps. Therefore, the scope of the claim is unclear. (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 1 recites “receiving, … for a supplier and using a supplier application …” The claim is silent as to what performs the “using” step. Therefore, the scope of the claim is unclear. (See MPEP § 2173.02 I-III, MPEP § 2173.05(q), and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 5 recites “The method of claim 1, further comprising: determining that …” The claim is silent as to what performs the “determining” step. Therefore, the scope of the claim is unclear. (See MPEP § 2173.02 I-III, MPEP § 2173.05(q), and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 6 recites “The method of claim 1, wherein … comprises merging the retrieved restricted supplier …” The claim is silent as to what performs the “merging” step. Therefore, the scope of the claim is unclear. (See MPEP § 2173.02 I-III, MPEP § 2173.05(q), and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 8 recites “The method of claim 1, wherein the restricted supplier information is graphically presented …” The claim is silent as to what performs the “is graphically presented” step. Therefore, the scope of the claim is unclear. (See MPEP § 2173.02 I-III, MPEP § 2173.05(q), and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim Rejections - 35 USC § 103


























The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.





























Claims 1-6 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Viets et al (U. S. Patent No. 6357010 B1), herein referred to as Viets, and in view of Hoffman et al (U. S. Patent Application Publication No. 20030078860 A1), herein referred to as Hoffman.
Regarding claim 1, Viets discloses a method for providing supplier-requested information, comprising: receiving, from a supplier representative for a supplier and using a supplier application executed by a supplier electronic device, a request for restricted supplier information, wherein the restricted supplier information is restricted to being provided to the supplier ([Column 3, lines 9-16]), wherein the request is received from an Internet Protocol ("IP") address ( [Column 12, lines 45-51; lines 57-64]);
authenticating, by an authentication layer (FIG. 1, item 12, and [Column 3, lines 20-28]), the supplier application by verifying that the IP address for the supplier application request is a registered IP address ([Column 4, lines 12-19]); …
determining an entitlement for the supplier representative ([Column 7, lines 29-41]); and graphically presenting the restricted supplier information on the supplier application according to the entitlement for the supplier representative ([Column 7, lines 55-58]; [Column 8, lines 32-36]).
Viets does not specifically disclose, however, Hoffman discloses identifying a plurality of systems holding the restricted supplier information ([0272]-[0273);
retrieving the restricted supplier information from the plurality of systems (FIG. 51, items 5130, 5138, and [0561]);
aggregating the restricted supplier information (FIG. 51, items 5130, 5134, and [0561]); …
Hoffman teaches automatic navigation utilizing a supply chain management interface. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include automatic navigation utilizing a supply chain management interface, as in Hoffman, to improve and/or enhance the technology of controlling access to documents stored on an internal network, as in Viets, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an efficient and simple procurement process that is easily customizable for multiple organizations and multiple vendors with simple and complex business terms, and can also provide a single point-of-access for both businesses and consumers to interface, interact, and implement and execute transactions, in accordance with existing or newly defined relationships, using a custom and configurable methodology for realizing their requirements. By being customizable, the customizations do not have be hard coded into the application by the developers, thereby not incurring increases in costs, delay in implementation, and loss of productivity. In the field of procurement, for example, an organization in need of a product or service generally has contractual relationships with multiple vendors to provide the desired product or service. The contractual relationship may define such terms as price, lot size, form of delivery, amount of discount, and other business rules. These rules may become complex as one term may influence other terms, such as different levels of discounts based on the number of items ordered.
Regarding claim 2, Viets and Hoffman disclose the limitations of claim 1. Viets does not specifically disclose, however, Hoffman discloses the method of claim 1, wherein the restricted supplier information comprises one or more of an invoice amount, payment information, an account number, a risk issue ([0763]-[0777]), performance data (FIG. 47, items 4730, 4732, 4734, 4738, and [0489]), and a supplier specific scorecard.
Hoffman teaches automatic navigation utilizing a supply chain management interface. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include automatic navigation utilizing a supply chain management interface, as in Hoffman, to improve and/or enhance the technology of controlling access to documents stored on an internal network, as in Viets, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an efficient and simple procurement process that is easily customizable for multiple organizations and multiple vendors with simple and complex business terms, and can also provide a single point-of-access for both businesses and consumers to interface, interact, and implement and execute transactions, in accordance with existing or newly defined relationships, using a custom and configurable methodology for realizing their requirements. By being customizable, the customizations do not have be hard coded into the application by the developers, thereby not incurring increases in costs, delay in implementation, and loss of productivity. In the field of procurement, for example, an organization in need of a product or service generally has contractual relationships with multiple vendors to provide the desired product or service. The contractual relationship may define such terms as price, lot size, form of delivery, amount of discount, and other business rules. These rules may become complex as one term may influence other terms, such as different levels of discounts based on the number of items ordered.
Regarding claim 5, Viets and Hoffman disclose the limitations of claim 1. Viets does not specifically disclose, however, Hoffman discloses the method of claim 1, further comprising: determining that the information in the request comprises non-restricted information comprising at least one of an invoice date, an invoice status, a notification, and an alert ([0382], [0720] and [1723]).
Hoffman teaches automatic navigation utilizing a supply chain management interface. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include automatic navigation utilizing a supply chain management interface, as in Hoffman, to improve and/or enhance the technology of controlling access to documents stored on an internal network, as in Viets, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide flows of supply chain information that are not fragmented, limited, and, in some cases, non-existent. The lack of timely communication between the different participants in the supply chain has resulted in higher costs for the system, for example, by limiting its ability to adequately measure distributor performance or to analyze promotion and new product activities, e.g., sales success, etc. In addition, the system continues to suffer from excess inventories and waste, unnecessary stock outs and rationing of products. A company cannot effectively react to these issues because the information that is needed to make sound management decisions is not available when it is needed.
Regarding claim 6, Viets and Hoffman disclose the limitations of claim 1. Viets does not specifically disclose, however, Hoffman discloses the method of claim 1, wherein the step of aggregating the restricted supplier information comprises merging the retrieved restricted supplier information from the plurality of systems into a single graphical representation (FIG. 68, items 6830, 6834, and [0666]-[0667]).
Hoffman teaches automatic navigation utilizing a supply chain management interface. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include automatic navigation utilizing a supply chain management interface, as in Hoffman, to improve and/or enhance the technology of controlling access to documents stored on an internal network, as in Viets, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the limited access to, and limited participation in, supply chain information systems by restaurants, franchisees, distributors, suppliers, etc. The infrastructure for supply chain information systems is inadequate. Restaurant point-of-sale (POS) systems are diverse and do not allow for data flows and the resulting analysis. At any point in time, it is not known how much product is selling, when it is selling or where it is selling. As long as this situation is allowed to continue, activities throughout the supply chain will continue to be reactive, error prone, time consuming and costly.
Regarding claim 21, Viets and Hoffman disclose the limitations of claim 1. Viets further discloses the method of claim 1, further comprising: authenticating, by the authentication layer (FIG. 1, item 12, and [Column 3, lines 20-28]) the supplier representative ([Column 4, lines 12-18]).
Regarding claim 3, Viets and Hoffman disclose the limitations of Claims 1 and 21. Viets further discloses the method of claim 21, wherein the authentication of the supplier representative comprises full authentication (FIG. 2, item 32, and [Column 3, lines 34-38]).
Regarding claim 4, Viets and Hoffman disclose the limitations of claims 1 and 21. Viets further discloses the method of claim 21, wherein the authentication of the supplier representative comprises authentication with only a username and a password ([Column 13, lines 16-29]).

Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Viets et al (U. S. Patent No. 6357010 B1), herein referred to as Viets, in view of Hoffman et al (U. S. Patent Application Publication No. 20030078860 A1), herein referred to as Hoffman, and in further view of Ballaro et al (U. S. Patent No. 8359245 B1), herein referred to as Ballaro.
Regarding claim 8, Viets and Hoffman disclose the limitations of claim 1. Viets and Hoffman do not specifically disclose, however, Ballaro discloses the method of claim 1, wherein the restricted supplier information is graphically presented in a dashboard (FIG. 14 and 53, and [Column 14, lines 25-41] and [Column 23, lines 66-67 and Column 24, lines 1-3]).
Ballaro discloses taxonomy and data structure for an electronic procurement system. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include taxonomy and data structure for an electronic procurement system, as in Ballaro; and to include automatic navigation utilizing a supply chain management interface, as in Hoffman, to improve and/or enhance the technology of controlling access to documents stored on an internal network, as in Viets, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an efficient and simple procurement process that is easily customizable for multiple organizations and multiple vendors with simple and complex business terms, and can also provide a single point-of-access for both businesses and consumers to interface, interact, and implement and execute transactions, in accordance with existing or newly defined relationships, using a custom and configurable methodology for realizing their requirements. By being customizable, the customizations do not have be hard coded into the application by the developers, thereby not incurring increases in costs, delay in implementation, and loss of productivity. In the field of procurement, for example, an organization in need of a product or service generally has contractual relationships with multiple vendors to provide the desired product or service. The contractual relationship may define such terms as price, lot size, form of delivery, amount of discount, and other business rules. These rules may become complex as one term may influence other terms, such as different levels of discounts based on the number of items ordered.
Regarding claim 9, Viets and Hoffman disclose the limitations of claim 1. Viets and Hoffman do not specifically disclose, however, Ballaro discloses the method of claim 1, wherein the requested information comprises a request for data aggregation, consolidation, or mapping (FIG. 47 and [Column 57, lines 49-53]; [Column 59, lines 16-18]; FIG. 51, item 5100, and [Column 62, lines 17-28]).
Ballaro teaches taxonomy and data structure for an electronic procurement system. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include taxonomy and data structure for an electronic procurement system, as in Ballaro; and to include automatic navigation utilizing a supply chain management interface, as in Hoffman, to improve and/or enhance the technology of tracking performance of suppliers in a supply chain management framework, as in Fouraker, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the limited access to, and limited participation in, supply chain information systems by restaurants, franchisees, distributors, suppliers, etc. The infrastructure for supply chain information systems is inadequate. Restaurant point-of-sale (POS) systems are diverse and do not allow for data flows and the resulting analysis. At any point in time, it is not known how much product is selling, when it is selling or where it is selling. As long as this situation is allowed to continue, activities throughout the supply chain will continue to be reactive, error prone, time consuming and costly.

Conclusion



















































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miu et al (U. S. Patent Application Publication No. 20150058950 A1) – System and Method for Identity Management



Miu recites receiving, from a relying party, a request to determine a trustworthiness of a particular transaction request, the transaction request initially submitted by a user to access data managed by the relying party; based on the transaction request, summarizing the particular transaction request into transactional characteristics, the transactional characteristics devoid of source assets of the transaction; generating first machine-readable data encoding transactional characteristics of the underlying transaction as requested, the transactional characteristics unique to the particular transaction request; submitting a first inquiry at a first engine to determine an access eligibility of the user submitting the transaction request, the first inquiry including the credential information of the submitting user, as well as the summarized transactional characteristics that is applicable only once to the underlying transaction request; and receiving the access eligibility determination from the first engine. Miu not used as cited references better teach the claimed subject matter.












































































Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN CHISM/
Examiner, Art Unit 3692
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692